Being unable to agree to the conclusion reached in the leading opinion in this case, I most respectfully dissent, and shall, in a brief way, state my reasons therefor.
While the transcript of record does not disclose proof to support the allegations of the petition as to the inadequacy of train service between Spartanburg, S.C. and Woodlawn, S.C. under the view I take of the testimony, a statement and review of which will serve no useful purpose, there is ample proof to support the allegation of inadequate service between Yemassee and Beach Island, S.C. At the last reference in the case, the respondent offered testimony tending to show that the perishable property in less than carload lots, which was formerly handled by express on the passenger trains discontinued by the respondent, was at the time of that reference being transported by means of motor trucks, and it is contended by the respondent that the former train service is, therefore, not needed. The very fact that it is necessary to use motor trucks for the transportation of the perishable property formerly transported on the trains which the respondent discontinued is some proof that the respondent is not furnishing adequate service on this line, Yemassee to Beach Island. Moreover, there are those who have perishable property to be transported to the market who cannot afford motor trucks. In my opinion, the petition should not be dismissed as to this line. Since the Court has the power to grant such relief as is just and equitable, and the facts in the case warrant, I think that the respondent should be required to furnish better train service on this line, Yemassee to Beach Island, for the speedy handling of perishable products in less than carload lots.
But, in view of the fact that the record clearly discloses that the respondent has been operating its passenger trains *Page 520 
at a loss, in my opinion, the respondent should be granted the option of supplying the needed service by the use of a motor train, in use by other railroads, which could likely be operated at a moderate cost, and thus avoid the heavy loss heretofore experienced in operating the regular passenger trains, which were discontinued, and thereby care for the public interest without detriment to the respondent.